—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and other offenses. As we determined on the appeal of the codefendant, the verdict is not against the weight of the evidence (see, People v Middlebrooks, 270 AD2d 944, lv denied 95 NY2d 855). The sentence is neither unduly harsh nor severe. We reject the contention of defendant that he was denied effective assistance of counsel. Viewing the evidence, the law, and the circumstances of this case in totality and as of the time of representation, we conclude that defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Onondaga County Court, Fahey, J.— Attempted Murder, 2nd Degree.) Present — Green, J. P., Pine, Hayes, Wisner and Scudder, JJ.